 1
 2
 3
 4
 5
 6                                   UNITED STATES DISTRICT COURT
 7                                           DISTRICT OF NEVADA
 8
 9   MATT P. JACOBSEN,                     )                     3:19-cv-00017-MMD-WGC
                                           )
10               Plaintiff,                )                     ORDER
                                           )
11           vs.                           )
                                           )
12   RUSHMORE LOAN                         )
     MANAGEMENT SERVICES, LLC, et al., )
13                                         )
                 Defendants.               )
14   ______________________________________)
15           Before the court is Plaintiff Matt Jacobsen’s Motion for Leave to File ECF (ECF No. 11).
16           Plaintiff requests permission to file, receive, and serve documents electronically in this case. The
17   court will grant Plaintiff’s request under LR IC 2-1(b), which states that a “pro se litigant may request
18   the court’s authorization to register as a filer in a specific case.” For the purpose of this rule, a “filer”
19   is defined as “a person who is issued a login and password to file documents in the court’s electronic
20   filing system.” LR IC 1-1(b).
21           IT IS THEREFORE ORDERED that Plaintiff Matt Jacobsen’s Motion for Leave to File ECF
22   (ECF No. 11) is GRANTED. However, Plaintiff must first comply with the following procedures to
23   activate his CM/ECF account:
24           1.      By Monday, April 29, 2019, Plaintiff must file a written certification that he has
25   completed the CM/ECF tutorial and is familiar with Electronic Filing Procedures, Best Practices, and
26   the Civil & Criminal Events Menu that are available on the court’s website, www.nvd.uscourts.gov.
27   Plaintiff is advised that he is not authorized to file electronically until this certification is filed with the
28   court within the time frame specified. LR IC 2-1.
 1          2.      After timely filing the certification, Plaintiff must contact the CM/ECF Help Desk at
 2   (702) 464-5555 to set up a CM/ECF account.
 3          3.      Plaintiff is directed to familiarize himself with Part IC - Electronic Case Filing of the
 4   Local Rules of Practice of the United States District Court.
 5          DATED: March 26, 2019.
 6
 7                                                          _____________________________________
                                                            WILLIAM G. COBB
 8                                                          UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        2
